            Case 1:19-cv-00626-LY Document 78 Filed 08/19/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 NEXTERA ENERGY CAPITAL                           §
 HOLDINGS, INC., NEXTERA ENERGY                   §
 TRANSMISSION, LLC, NEXTERA                       §
 ENERGY TRANSMISSION MIDWEST,                     §
 LLC, and NEXTERA ENERGY                          §
 TRANSMISSION SOUTHWEST, LLC,                     §
       Plaintiffs,                                §
                                                  §
  v.                                              §
                                                  §      CIVIL ACTION NO. 1:19-cv-00626
  KEN PAXTON, Attorney General of the             §
  State of Texas, DEANN T. WALKER,                §
  Chairman, Public Utility Commission of          §
  Texas, ARTHUR C. D’ANDREA,                      §
  Commissioner, Public Utility Commission         §
  of Texas, AND SHELLY BOTKIN,                    §
  Commissioner, each in his or her official       §
  capacity,                                       §
        Defendants.                               §

                          NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs NextEra

Energy Capital Holdings, Inc., NextEra Energy Transmission, LLC, NextEra Energy Transmission

Midwest, LLC, and NextEra Energy Transmission Southwest, LLL (“Plaintiffs”) and their counsel

hereby give notice that the claims against Defendant Ken Paxton in his official capacity as

Attorney General of the State of Texas in the above-captioned action are hereby voluntarily

dismissed without prejudice. Plaintiffs respectfully request that the caption of the case be changed

to reflect this dismissal by removing Ken Paxton as a named Defendant.




Notice of Voluntary Dismissal                                                                 Page 1
            Case 1:19-cv-00626-LY Document 78 Filed 08/19/19 Page 2 of 2



                                             Respectfully submitted,


                                             /s/ Jeffrey M. Tillotson
                                             Jeffrey M. Tillotson
                                             Texas Bar No. 20039200
                                             TILLOTSON LAW
                                             1807 Ross Avenue, Suite 325
                                             Dallas, Texas 75201
                                             (214) 382-3041 | FAX (214) 292-6564
                                             jtillotson@tillotsonlaw.com

                                             COUNSEL FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2019, a true and correct copy of the foregoing document
was was served via ECF on all counsel of record who have accepted ECF filing and via first-class
to the following non-CM/ECF participants:

George Hoyt                                          Max Minzner
Entergy Services, LLC                                Jenner & Block LLP
919 Congress Ave., Suite 701                         1099 New York Ave. NW, Suite 900
Austin, TX 78701                                     Washington, DC 20001

Jason Perkins                                        Miguel Suazo
Jenner & Block LLP                                   Senior Counsel, Entergy Services, LLC
1099 New York Ave. NW, Suite 900                     919 Congress Ave., Suite 701
Washington, DC 20001                                 Austin, TX 78701

Mark A. Walker                                       Tassity Johnson
Xcel Energy Services Inc.                            Jenner & Block LLP
816 Congress Avenue, Suite 1650                      1099 New York Ave Nw, Suite 900
Austin, TX 78701                                     Washington, DC 20001

Matthew E. Price                                     Wajiha Rizvi
Jenner & Block LLP                                   Entergy Services, LLC
1099 New York Ave. NW, Suite 900                     919 Congress Ave., Suite 701
Washington, DC 20001                                 Austin, TX 78701




                                             /s/ Jeffrey M. Tillotson
                                             Jeffrey M. Tillotson




Notice of Voluntary Dismissal                                                                Page 2
